 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    JOSEPH DEGAZIO, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for injunctive relief filed

19   November 1, 2019. (ECF No. 138.) For the reasons stated herein, the undersigned recommends

20   that plaintiff’s motion for injunctive relief be denied.

21          In the pending motion, plaintiff alleges that prison officials at Pelican Bay State Prison

22   (“PBSP”) denied him access to the law library and legal materials. Plaintiff requests that the

23   court order PBSP officials to grant him adequate access to the law library and legal materials.

24          On January 29, 2020, plaintiff filed a notice of change of address indicating that he is no

25   longer housed at PBSP. (ECF No. 152.) Plaintiff is now housed at California State Prison-

26   Sacramento (“CSP-Sac”).

27          When an inmate seeks injunctive or declaratory relief concerning the prison where he is

28   incarcerated, his claims for such relief become moot when he is no longer subjected to those
                                                         1
 1   conditions. See Weinstein v. Bradford, 423 U.S. 147, 149 (1975); Dilley v. Gunn, 64 F.3d 1365,

 2   1368-69 (9th Cir. 1995). Accordingly, plaintiff’s motion should be denied as moot.

 3          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion for injunctive

 4   relief (ECF No. 138) be denied as moot.

 5          These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be filed and served within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: February 21, 2020

14

15

16
     Ow2750.pi
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
